Citation Nr: 1624970	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  11-04 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from March 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The Veteran timely appealed the decision, and the Board denied the claim in a July 2014 decision. The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a June 2015 Joint Motion for Remand, the Court vacated and remanded the Board's July 2014 denial of the Veteran's claim for entitlement to a TDIU.  

The Board subsequently remanded the issue in August 2015 for further evidentiary development and adjudication.  In that remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain records of the Veteran's award of Social Security Administration (SSA) benefits and records of treatment prior to 2011, and then re-adjudicate the claim.  The AOJ contacted SSA, which responded in December 2015 that no records were available.  The AOJ notified the Veteran of this fact and also obtained the identified treatment records before issuing a supplemental statement of the case (SSOC) in December 2015.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDING OF FACT

The Veteran's service-connected disabilities do not combine to preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability rating due to individual unemployability as a result of service-connected disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.
 
In January 2010, the Veteran was issued VCAA notice pertaining to his claim.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The contents of this notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).
 
The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).
 
The Board also finds that VA has complied with all assistance provisions of VCAA.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the lay statements of the Veteran, as well as records of his ongoing post-service treatment from VA and private treatment providers.  The evidence of record contains reports of examinations requested by VA performed in June 2010, September 2010, October 2010, May 2011, and April 2012.  Such examination reports, when taken together, are thorough and contain sufficient information to adjudicate the issue on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
 
For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.
 
Criteria & Analysis

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2015).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the Veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of determining whether there is a single service-connected disability rated as 60 percent, disabilities of a common etiology or a single accident are considered as one disability. 38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Id.  Thus, TDIU may be awarded by the VA Director, Compensation Service, on an extra-schedular basis if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), but is still unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Further, marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Individual unemployability must be determined without regard to any non-service-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341(a); see also 38 C.F.R. § 4.19 (2015) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is service connected for coronary artery disease, which was rated as 10 percent disabling prior to June 24, 2010; as 30 percent disabling from June 24, 2010, to April 20, 2011; and as 100 percent disabling from April 20, 2011.  He is also service connected for PTSD, rated as 30 percent disabling; diabetes mellitus, rated as 20 percent disabling; and fracture of the right index finger, rated as noncompensably disabling.  Thus, for the period prior to June 24, 2010, the Veteran's overall disability rating was 50 percent; from June 24, 2010, to April 20, 2011, his overall disability rating was 60 percent.  As of April 20, 2011, his overall disability rating was increased to 100 percent due to the 100 percent rating assigned for coronary artery disease as of that date.  

Still, the Board will consider whether the Veteran's combined service-connected disabilities prior to April 20, 2011, rendered the Veteran unemployable, for referral of the case to the Director of Compensation for extra-schedular consideration.  See 38 C.F.R. § 4.16(b).  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of a service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.  Moreover, as already noted, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

The Veteran has undergone multiple VA examinations in June 2010, September 2010, October 2010, May 2011, and April 2012.  At each of these, VA examiners specifically addressed the Veteran's employability.  The June 2010 cardiac examiner noted that the Veteran's coronary artery disease caused "no complaints or pain or other symptoms" and concluded that the disability had no effect on his ability to work.  On examination in September 2010, the Veteran's diabetes mellitus was found to cause no impairment in his ability to work.  Similarly, the October 2010 VA examiner noted that the Veteran's PTSD caused "mild and episodic work-related difficulties" but that he would face only "mild to moderate disruptions in his work" due to PTSD.  At a May 2011 cardiac examination, the Veteran was found to be "physically unable to do work" due entirely to his coronary artery disease.  Similarly, the April 2012 VA examiner acknowledged that the Veteran's coronary artery disease rendered him unemployable but stated in a July 2012 addendum opinion that his PTSD continued to cause only mild to moderate impairment in work ability.  Similarly, at November and December 2009 VA treatment visits, the Veteran was noted to be "unable to work since 2006," but his treatment provider noted that his PTSD symptoms were mild.  In addition, the Veteran has submitted statements indicating that he has a high school education and worked in a factory for many years prior to his retirement.

Here, the evidence of record does not suggest that the Veteran was unemployable prior to April 20, 2011, due to his service-connected PTSD, diabetes mellitus, right index finger injury, and coronary artery disease.  In that connection, the Veteran has indicated on statements submitted in January 2010 and September 2015 that he was unable to work due solely to his PTSD.  However, the Board finds more compelling the findings of multiple VA examiners that his PTSD caused at most moderate effects on employability and that his diabetes mellitus and coronary artery disease had no effect whatsoever on his ability to work prior to April 20, 2011.  (There is absolutely no indication in the record, and the Veteran has not alleged, that his right index finger disorder has had any impact on his employability.)  Thus, the Board finds that even when his service-connected disabilities are considered together, the Veteran was not rendered unemployable prior to April 20, 2011, as a result of his service-connected PTSD, diabetes mellitus, right index finger disability, and coronary artery disease.  This is so even considering his high school education and history of factory labor.  In that connection, the Board notes that the June 2010 examiner found the Veteran's heart disorder to have absolutely no effect on his ability to work, and the September 2010 VA examiner reached a similar conclusion with respect to his diabetes mellitus.  The October 2010 and April 2012 psychiatric examiners specifically considered the Veteran's work history-including his report of having worked at one job that he quit due to anger issues-and nevertheless specifically concluded that his PTSD symptoms did not preclude him from engaging in employment.

The Board does not doubt that the Veteran's service-connected disabilities caused him occupational impairment; this is addressed by the disability ratings assigned prior to April 20, 2011, which totaled no less than 50 percent.  However, as noted by each VA examiner discussed above, the Veteran retained the ability to work in at least some job settings due to his PTSD, diabetes mellitus, and coronary artery disease prior to April 20, 2011; his examiners noted that his diabetes mellitus and coronary artery disease had absolutely no effect on his employability, and his PTSD was found specifically to cause no more than occupational impairment with reduced reliability and productivity at any point during the appeal period, even when considering the specific types of work he had engaged in the past.  Thus, the Board does not find that the Veteran was unemployable due only to his service-connected disabilities for the period prior to April 20, 2011.  38 C.F.R. § 3.341(a).  A referral under 38 C.F.R. § 4.16(b) is therefore not warranted.

The Court has held that a claim for a TDIU is potentially not moot even when a schedular 100 percent disability rating has been granted.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate).  See 38 U.S.C.A. § 1114(s) (West 2014).  Under the current situation, it is not shown that the Veteran was unemployable due solely to service-connected disability other than coronary artery disease at any time since April 20, 2011.  The residuals of the right index finger are minimal and the diabetes mellitus does not require regulation of activity.  As previously discussed, 2010 and 2012 psychiatric examiners concluded that PTSD symptoms did not preclude the Veteran from engaging in employment.  The Veteran has only a high school education and experience as a factory worker, but a clear preponderance of the evidence establishes that he is not unemployable due solely to service-connected PTSD, diabetes mellitus, and residuals of the right index finger fracture, either individually or in combination.  Thus, entitlement to a TDIU for any service-connected disability from April 20, 2011, is not warranted.  

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against this claim.


ORDER

Entitlement to TDIU is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


